Citation Nr: 0948923	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative joint disease, currently rated as 20 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1971.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  


FINDINGS OF FACT

The Veteran's service-connected low back strain with 
degenerative joint disease is manifested by pain and 
limitation of motion; it is not shown to be productive of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; it is not manifested by any neurological defect, 
including but not limited to bowel and bladder impairment, 
warranting a separate compensable rating (other than 
radiculopathy of the lower extremities, rated 10 percent on 
the right and 20 percent on the left from September 28, 
2006); the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees and there is no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; the Veteran does not have 
ankylosis in the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected low back strain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 
5243 (2009).    






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

On March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2005 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
January 2006 RO decision that is the subject of this appeal 
in its November 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, in the November 2005 letter, the Veteran was 
not provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the Veteran on these latter 
two elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for an 
increased rating for his service-connected low back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds 
that the November 2005 letter substantially satisfies the 
current notification requirements for the claim for an 
increased rating for the Veteran's low back disability.  As 
the Veteran has not indicated any prejudice caused by a 
content error and no such error is apparent, the Board finds 
no basis for finding prejudice against the Veteran's appeal 
of the issue adjudicated in this decision.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.         

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in December 2005 and December 2006, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The aforementioned examinations revealed 
findings that are adequate for rating the Veteran's low back 
disability.  Thus, the Board finds that the medical evidence 
of record is sufficient to resolve this appeal; VA has no 
further duty to provide an examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

By a January 1972 rating action, the RO granted service 
connection for a low back strain.  The RO stated that the 
Veteran had sustained a back injury in a car accident in 1969 
prior to his enlistment into the military.  During service, 
he was treated on many occasions for low back pain.  In a 
December 1971 VA examination, he was diagnosed with a low 
back strain.  The RO concluded that the Veteran's pre-
existing low back disability was aggravated during service.  
The RO assigned a 10 percent disability rating under 
Diagnostic Code 5295, effective from November 30, 1971, for 
the Veteran's service-connected low back disability.     

Private medical records show that in June 1981, the Veteran 
injured his back after lifting a pump at work.  He was 
diagnosed with a herniated nucleus pulposus at L5-S1 and L4-
5, right more than left.  The Veteran subsequently underwent 
a laminectomy at L5, and a diskectomy at L4-5, bilaterally, 
and L5-S1 on the right.     

In a July 1982 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for herniated 
nucleus pulposus at L4-5, bilateral, and L5-S1, right, 
postoperative.  The RO stated that service connection for a 
low back strain had previously been established by reason of 
service aggravation of a pre-existing low back disability.  
However, the RO indicated that the Veteran's service 
treatment records were negative for any complaints or 
findings of neurological problems, to include a herniated 
nucleus pulposus.  The Veteran was not diagnosed with a 
herniated nucleus pulposus until after his post-service work-
related accident.  Thus, the RO concluded that the herniated 
nucleus pulposus at two levels was the direct result of the 
work-related back injury in June 1981, and that it had no 
etiological relationship to the old low back strain for which 
service connection had been established.        

In April 2000, the Veteran underwent a VA examination.  At 
that time, he stated that he was working full-time as a 
utilities assistant operator.  Due to his low back 
disability, he had problems bending and getting up from a 
sitting down position.  Upon physical examination, in regard 
to range of motion, flexion was to 45 degrees; extension was 
to 15 degrees; and lateral flexion was to 20 degrees to 
either side.  The examiner noted that a review of the 
Veteran's record showed that he had degenerative changes in 
the lumbosacral spine along with a herniated disc.  The 
diagnoses were residuals of L4-5, bilateral, and L5-S1, right 
sided herniated nucleus pulposus, with discectomy and 
diffusion, and degenerative changes in the fibrocartilage.  

By a June 2000 rating action, the RO increased the disability 
rating for the Veteran's service-connected low back strain 
from 10 percent to 20 percent disabling under Diagnostic Code 
5295, effective from February 25, 2000.  

In October 2005, the Veteran requested that his service- 
connected low back disability be reevaluated for a higher 
rating.  He stated that he had limitation of motion and pain 
radiating to his right leg.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from December 2004 to October 2005, show that in October 
2005, the Veteran was treated for his chronic low back pain.  
At that time, he denied any bowel or bladder incontinence.  
The examiner stated that a recent a magnetic resonance 
imaging (MRI) showed diffuse lumbar disc disease from the 
level of L2 down to L5-S1.  The assessment was lumbar disc 
disease.  

In December 2005, the Veteran underwent a VA examination.  At 
that time, he stated that his low back pain radiated down his 
left leg.  The Veteran indicated that his low back pain was 
aggravated by ordinary activities and relieved by ice packs, 
medication, and rest.  He denied any weight loss, fevers, 
malaise, dizziness, visual disturbances, or weakness.  He 
also denied any bladder or bowel problems.  According to the 
Veteran, he used a brace and had a history of falls.  He 
noted that he could walk up to a half of a mile.  The Veteran 
stated that he worked as a property manager and that his low 
back pain increased after sitting for more than 30 minutes.  
He indicated that he would often have to get up and walk 
around to ease his low back pain.  According to the Veteran, 
he had back pain with daily activities including twisting, 
turning, lifting, bending, and stooping.  The Veteran 
reported that he also had problems driving long distances.  
He remained independent in self-care.  According to the 
Veteran, he had five incapacitating episodes in the last six 
months and had to miss five days of work in the last six 
months.      

Upon physical examination, the Veteran's spine, posture, and 
gait were all normal.  In regard to range of motion, flexion 
was to 60 degrees; extension was to 10 degrees; left lateral 
flexion was to 10 degrees; right lateral flexion was to 10 
degrees; left lateral rotation was to 20 degrees; and right 
lateral rotation was to 20 degrees.  There was diffuse 
tenderness on the lumbosacral spine.  There was no paraspinal 
spasm and straight leg raising was negative.  There was no 
pain on motion; the Veteran had stiffness at the end of the 
range of motion.  The range of motion was additionally 
limited to 10 degrees in flexion due to pain, stiffness, and 
lack of endurance following repetitive use.  There were no 
postural abnormalities, fixed deformity (ankylosis), or 
abnormality of musculature of the back.  The neurological 
examination was unremarkable and sensory examination was 
normal.  The Veteran had normal power bulk tone and symmetry 
of the muscle groups of the lower extremities.  X-rays of the 
Veteran's lumbosacral spine taken in July 2005 were reported 
to show minimal osteophytosis throughout the lumbar spine.  
The diagnosis was degenerative joint disease of the lumbar 
spine with disc herniation.        

In a January 2006 rating decision, the RO recharcterized the 
Veteran's service-connected low back disability as low back 
strain with degenerative joint disease.  The RO denied the 
Veteran's claim for an increased rating.  The Veteran 
subsequently filed a timely appeal.  

VAMC outpatient treatment records, dated from July 2005 to 
October 2006, show that in January 2006, the Veteran was 
diagnosed with lumbar radiculopathy and low back pain, and 
was given a lumbar epidural steroid block.  In March 2006, it 
was reported that the Veteran used a TENS unit.     

In September 2006, the Veteran filed a claim of entitlement 
to service connection for radiculopathy to the lower 
extremities, secondary to the service-connected low back 
disability.  The Veteran maintained that his low back pain 
radiated down his legs and that he had numbness in his left 
leg.     

In December 2006, the Veteran underwent a VA examination.  At 
that time, he stated that his low back pain radiated to his 
lower extremities with paresthesias.  The Veteran indicated 
that his radiculopathy was aggravated whenever he was driving 
or sitting for periods of time exceeding 30 minutes.  He 
denied any incapacitating episodes where he had to have 
complete bed rest.  According to the Veteran, he did not use 
a lumbar brace or any assistive devices.  He reported that 
his ambulation was less than one mile.  The Veteran denied 
unsteadiness or falls.  According to the Veteran, he worked 
as a property manager and he had approximately 25 days of 
missed work in the past year due to his low back pain.  He 
noted that he was unable to participate in recreational 
activities.       

Upon physical examination, the Veteran's spine was 
symmetrical, his posture was normal, and his gait was 
antalgic on the left side.  In regard to range of motion, 
flexion was to 70 degrees with pain at that end point; 
extension was to 20 degrees with pain at that end point; and 
bilateral flexion and rotation was to 25 degrees.  Repetitive 
use on three times did not show any range of motion change.  
There was bilateral paralumbar region tenderness associated 
with moderately severe muscle guarding.  Upon neurological 
examination, sensation was diminished in the L3 and L4 area 
in the left lower extremity and in L3 distribution in the 
right lower extremity.  There was normal muscle tone.  Deep 
tendon reflex was equal, intact volitional control, and 
Lasegue's was negative, bilaterally.  There was no 
intervertebral disk syndrome.  The pertinent diagnosis was 
moderate to severe lumbosacral strain with clinical 
radiculopathy in both lower extremities.  The examiner stated 
that the Veteran was experiencing bilateral lower extremity 
radiation with paresthesisas, more often in the left lower 
extremity.  The examiner opined that it was more likely than 
not that the Veteran's current bilateral lower extremity 
condition, which was radiculopathy, was due to his service-
connected degenerative disk disease.      

In a March 2007 rating action, the RO granted service 
connection for radiculopathy of the right leg, as secondary 
to the service-connected low back disability, and assigned a 
10 percent disability rating under Diagnostic Code 8599-8520, 
effective from September 28, 2006.  In that same rating 
action, the RO granted service connection for radiculopathy 
of the left leg, as secondary to the service-connected low 
back disability, and assigned a 20 percent disability rating 
under Diagnostic Code 8599-8520, effective from September 28, 
2006.    


III.  Criteria and Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  This case does not 
suggest that a different schedular rating is appropriate at 
any time during the pendency of the appeal.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  As the Veteran's 
increased rating claim was filed after that date (September 
2006) only the revised regulations apply to his claim.  The 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  In addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  Id.  (Intervertebral disc syndrome will be rated 
under the general rating formula for the spine or under a 
formula for disc syndrome based on incapacitating episodes.) 

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243, and Diagnostic Code 5237 
became the assigned Diagnostic Code for lumbosacral strain.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour such as scoliosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 26, 2003).

As for intervertebral disc syndrome under the current 
criteria, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2009).  Under the latter criteria, a 
Veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a Veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2009).

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.    

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back which is aggravated 
by prolonged walking or sitting.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for an evaluation 
in excess of 20 percent for his service-connected low back 
strain with degenerative joint disease.  In particular, the 
Board acknowledges the Veteran's complaints of chronic back 
pain, which the record clearly documents.  However, the 
Veteran's flexion range of motion (to 60 degrees in December 
2005 and to 70 degrees in December 2006) does not qualify him 
for the next higher rating of 40 percent, which necessitates 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Even when considering DeLuca factors such as the 
notation in the December 2005 VA examination report that the 
Veteran's range of motion was additionally limited to 10 
degrees in flexion due to pain, stiffness, and lack of 
endurance following repetitive use, and the Veteran's 
reported flare-ups with sitting beyond 30 minutes and with 
bending activities, the Board determines that the Veteran's 
current level of disability more nearly approximates the 20 
percent rating criteria contained in Diagnostic Code 5237 
(2009) rather than the next higher rating of 40 percent.  The 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees and there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The record additionally does not indicate that the Veteran 
has favorable or unfavorable ankylosis of the lumbar spine, 
as would be required for increased ratings of 40 percent to 
100 percent under Diagnostic Code 5237 (in effect from 
September 26, 2003).  he Board further observes that in a 
July 1982 rating action, the RO specifically denied the 
Veteran's claim of entitlement to service connection for 
herniated nucleus pulposus at L4-5, bilateral, and L5-S1, 
right, postoperative.  However, the RO also granted service 
connection for radiculopathy of the lower extremities due to 
degenerative disc disease of the lumbar spine.  In any event, 
the record bears no indication of incapacitating episodes 
requiring bed rest prescribed by a physician. 

In regard to objective neurological abnormalities associated 
with the Veteran's back disability, the Board recognizes that 
the Veteran experiences pain radiating to his lower 
extremities.  These symptoms were separately rated in a March 
2007 rating action where a separate 10 percent disability 
rating was granted for radiculopathy of the right lower 
extremity, effective from September 28, 2006, and a separate 
20 percent disability rating was granted for radiculopathy of 
the left lower extremity, effective from September 28, 2006.  
These separate ratings were based on the December 2006 VA 
examination where the examiner opined that it was more likely 
than not that the Veteran's current bilateral lower extremity 
condition, which was radiculopathy, was due to his service-
connected degenerative disc disease.  Aside from the 
radiculopathy of the lower extremities, the medical evidence 
does not show additional neurologic impairment, including but 
not limited to bowel and bladder impairment.  The Veteran has 
consistently denied any bowel or bladder impairment, 
warranting a separate compensable rating.    

In summation, the Board finds that the Veteran's service- 
connected low back strain with degenerative joint disease is 
manifested by pain and limitation of motion. However, it is 
not shown to be productive of limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less.  The 
Veteran does not have ankylosis in the thoracolumbar spine 
and at no time has his low back disability been manifested by 
incapacitating episodes or symptoms necessitating bed rest 
prescribed by a physician.  The medical evidence doers not 
show additional neurological impairment (aside from 
radiculopathy of the right and left lower extremities, rated 
10 percent and 20 percent, respectively), including but not 
limited to bowel and bladder impairment.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for low back strain with degenerative joint 
disease.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's low back disability which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes that the Veteran 
has indicated that in the past year, he has missed 25 days of 
work due to his low back pain.  However, he has not submitted 
any statement or records from his employer confirming this 
amount of absenteeism from work.  It is also pertinent to 
note that the current 20 percent rating takes into account 
some industrial impairment.  Thus, in the Veteran's case, 
there is no indication that his low back disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b). 
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.   


ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative joint disease is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


